UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6572



JULIO C. HENRIQUEZ,

                                              Plaintiff - Appellant,

          versus


L. SAUNDERS, Warden; COUNSELOR NEELEY; LEE,
Assistant Warden; P. A. LAWHORN; C. D. MILLER,
Business Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-643-R)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julio C. Henriquez, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Henriquez v. Saunders, No. CA-97-643-R (W.D. Va. Apr. 9, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2